Citation Nr: 0937085	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for PTSD finding that 
the Veteran had not submitted new and material evidence to 
reopen the claim.  The RO essentially reopened the claim in 
April 2009 after finding that new and material evidence had 
been submitted, but denied the claim on the merits.  
Irrespective of the RO's actions, the Board must decide 
whether the Veteran has submitted new and material evidence 
to reopen the claim of service connection for PTSD.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Veteran's 
notice of disagreement was received in January 2004.  A 
statement of the case was issued in July 2005, and a 
substantive appeal was received in July 2005.  

The Veteran appeared at a video conference hearing in July 
2009.  A transcript is of record.  The Veteran was given an 
additional 30 days from the date of the hearing to submit 
additional evidence.  A letter was sent to the Veteran in 
August 2009 reflecting that his extension was granted.  The 
letter, in error, notes that the extension would expire on 
January 23, 2009, rather than August 23, 2009.  Nonetheless, 
as the requisite time has passed prior to the decision on 
appeal, the Veteran is not prejudiced by this error.    

The Board notes that the Veteran had perfected appeals for 
the claims of entitlement to service connection for Hepatitis 
C, diabetes mellitus, and hypertension.  However, by 
statement received in July 2009 and by testimony provided at 
the July 2009 video conference hearing, the Veteran withdrew 
the aforementioned claims.  Thus, the issues of entitlement 
to service connection for Hepatitis C, diabetes mellitus, and 
hypertension are no longer in appellate status.  


FINDINGS OF FACT

1.  The reopening of a claim of entitlement service 
connection for PTSD was denied by a March 2002 rating 
decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
been received since the March 2002 rating decision.

3.  The Veteran has PTSD which has been attributed to a 
verified in-service stressor.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision which denied reopening a 
claim for entitlement to service connection for PTSD is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.1103 (2009).

2.  New and material evidence has been received since the 
March 2002 denial of reopening a claim of entitlement to 
service connection for PTSD, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  PTSD was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125(a) (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO originally denied service connection for PTSD in 
January 1994 on the basis that the Veteran had some symptoms 
of PTSD but no stressors.  The Veteran filed a notice of 
disagreement with this decision in August 1994, but after 
receiving a statement of the case in March 1995, did not 
submit a VA-Form 9 substantive appeal.  Thus, the January 
1994 decision became final.  38 C.F.R. §§ 3.104, 20.200, 
20.1103. 

The RO confirmed the denial of service connection for PTSD in 
an April 1997 rating decision on the basis that the Veteran 
had not submitted new and material evidence to reopen the 
claim.  The Veteran did not appeal this decision.  The RO 
again denied service connection for PTSD on the same basis in 
March 2002.  This decision was not appealed either.  Thus, 
the April 1997 and March 2002 rating decisions are final, as 
well.  Id.

The Veteran filed his present claim to reopen in March 2003.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 2002 rating 
decision consisted of the Veteran's personnel files, service 
treatment records, and VA treatment records dated from 1981 
to 2002.

The RO denied reopening the Veteran's claim in March 2002 
because the Veteran's claimed in-service stressors were not 
documented.  

Additional evidence received since the March 2002 rating 
decision consisted of a 4th Infantry Division Operational 
Report verifying the Veteran's in-service stressor-an August 
1968 mortar attack when he was assigned to the 4th Infantry 
Division.  Further, when asked in March 2009 for a 
description of a primary stressor related to the Veteran's 
PTSD, the VA examiner responded, "A mortar attack in 
Vietnam."  

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for PTSD; is neither cumulative 
nor redundant; and raises a reasonable possibility of 
substantiating the claim.  Accordingly, as new and material 
evidence has been received, the Board finds the claim of 
entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor. 

The Veteran served in Vietnam from August 16, 1967 to 
September 15, 1968.  His military occupational specialty 
during this time was noted to be cannoneer.  He was attached 
to the 4th Infantry Division.  The Veteran stated that he was 
involved in a convoy which was attacked by mortar and rocket 
fire.  Several people were wounded and he witnessed this.  He 
felt traumatized by this incident.  As noted above, the 
Veteran's stressor has been verified by an August 1968 entry 
found in the 4th Infantry Operational Report of 1968.  The 
report specifically notes that the unit received 21 122mm 
rockets resulting in one US killed in action, 1 US wounded in 
action, and aircraft damage.  The Board now has to determine 
whether the Veteran has PTSD and whether the Veteran's PTSD 
is related to his in-service stressor.  

At discharge from service in September 1968, the Veteran 
reported that he had ever had or had then nervous trouble of 
any sort and an excessive drinking habit. 

After service, an October 1981 VA psychiatry record note 
findings of anxiety, depression, and alcohol-related 
problems.  An August 1991 VA psychology intern found that it 
was suggested that the Veteran undergo a PTSD evaluation, 
advising the consultants of his tendency to repress and avoid 
his PTSD symptoms.  Vet Center records dated in 1993 show a 
history of alcohol and psychological problems.  It was noted 
that he was a Vietnam combat veteran.  A January 1995 VA 
psychological record shows an assessment of PTSD and 
depression.

In February 2001, the Veteran's primary care physician noted 
that he had PTSD.  A September 2001 VA medical record shows 
an assessment of moderate, chronic PTSD.  The Veteran 
reported his primary concern was his insomnia, where he slept 
two hours at a time with frequent awakenings due to severe 
nightmares of Vietnam trauma.  He also reported flashbacks 
when hearing helicopters, worsened social isolation, anger, 
hypervigilance, easy startle, sadness, and feelings of 
emptiness.  The same assessment was reported in February 
2002.  VA PTSD follow-up reports dated from June 2002 to 
March 2003 show continued diagnoses of PTSD.  A May 2003 VA 
medical record signed by the Veteran's primary care physician 
noted that the Veteran's unit was exposed to combat mortar 
during Vietnam and that in his opinion, the Veteran was 
suffering from PTSD.

VA psychological and Vet Center treatment records dated from 
2004 to 2005 show continued diagnoses of chronic PTSD.  In 
October 2006, the Veteran's PTSD screen was reportedly 
negative.

A March 2009 VA examination report notes that VA treatment 
records dated from 1981 to 1988 described a history of 
alcohol dependence with numerous episodes of alcohol 
withdrawal and hallucinations.  These records frequently 
mentioned anxiety, nervousness, insomnia, and depression.  A 
VA diagnosis of PTSD was dated in February 2001.  The 
examiner noted that the Veteran was exposed to combat during 
his service in Vietnam and that his primary stressor related 
to PTSD was mortar attacks in Vietnam.  His PTSD symptoms 
included persistent re-experiencing of the traumatic event;  
persistent symptoms of increased arousal; clinically 
significant distress or impairment in social, occupational, 
or other important areas of function; chronic symptoms; 
experiencing symptoms once very month or two; and no periods 
of remissions or capacity for adjustment during remission.  
On Axis I diagnosis, the examiner found that the Veteran did 
not meet the DSM-IV criteria for a diagnosis of PTSD and 
instead had an Axis I diagnosis of alcohol dependence.  The 
examiner later submitted an addendum in April 2009 that he 
could not state without resort to mere speculation whether 
the Veteran's anxiety was related to his military service.

The medical evidence in this case shows a history of 
psychiatric problems as early as 1981 and multiple diagnoses 
of PTSD made from VA clinicians, some of which have been 
related to the Veteran's combat exposure in service.  While 
an October 2006 VA note shows a negative PTSD screen and the 
March 2009 VA examiner found that the Veteran did not meet 
the DSM-IV criteria for PTSD, rationales were not offered for 
these opinions.  The 2009 report actually noted that the 
Veteran had numerous PTSD symptoms.  Thus, the reason why the 
Veteran still did not meet the DSM-IV criteria for PTSD would 
have been necessary to make this opinion of probative value.  
While the Veteran's primary care physician, who twice 
diagnosed the Veteran with PTSD related to his military 
trauma, did not specialize in psychological problems, many of 
the PTSD diagnoses of record were made by mental health 
professionals.  Thus, at the very least, the findings of PTSD 
related to the in-service stressors should be equally-weighed 
against the 2006 and 2009 findings that the Veteran did not 
have PTSD.  Given that there is no rationale offered for the 
negative evidence in this case, however, the evidence is in 
favor of the Veteran's claim.         

Service connection for PTSD is therefore warranted.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the Veteran's claim has been 
reopened and that the full benefit sought by the Veteran is 
being granted by this decision of the Board.  See generally 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board notes that an RO letter in October 2007 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned.  The RO will take 
such actions in the course of implementing this grant of 
service connection, and the Veteran may always file a timely 
notice of disagreement if he wishes to appeal from those 
downstream determinations. 







ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for PTSD.

Entitlement to service connection for PTSD is granted.


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


